DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant's arguments with respect to the amendment filed 10/04/2022 have been considered but are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,5,6,9,11,12,13,16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (US 2019/0394753 A1) (Support in Provisional 16/505,772)  in view of Jeong et al. (WO2017099828A1) (hereinafter, "Jeong") 
Regarding claim 1, Adjakple teaches An infrastructure equipment (200; 300) comprising circuitry configured to transmit a paging message to a user equipment, the paging message comprising information provided to notify the user equipment that the infrastructure equipment will send system information to the user equipment(Fig 5 shows E-UTRAN-504 and UE-502 exchanging MIB and SIBs.[0041]- [0042]-The Paging message is used to inform UE (=transmit from E-UTRAN 504) in RRC_IDLE and UEs in RRC_CONNECTED about a system information change. If the UE receives a Paging message including the systemInfoModification (=notify the UE that E-UTRAN will send system information), it knows that the system information will change at the next modification period boundary)
the information comprising system information validity duration information and system information broadcast timing information, and ([0037] The SI messages are transmitted within periodically occurring time domain windows using dynamic scheduling. Each SI message is associated with a SI – window (=SI validity) and the SI - windows of different SI messages do not overlap); [0040]- For example, the concept of a modification period is used. The modification period boundaries are defined by system frame number (SFN) values for which SFN mod m =0, where m is the number of radio frames comprising the modification period (=broadcast timing)
broadcast the system information corresponding to the information in the paging message to the user equipment after receipt of the paging message by the user equipment, dynamically or temporarily, according to the system information validity duration information. and the system information broadcast timing information contained in the paging message,
([0031], [0032]-The System Information (SI) is the information broadcast by the Evolved Universal Terrestrial Radio Access Network (E - UTRAN) (=broadcast SI to UE) that needs to be acquired by the User Equipment (UE) to be able to access and operate within the network. [0032]-. There may be multiple SI messages transmitted with the same periodicity. [0037]- The SI messages are transmitted within periodically occurring time domain windows (referred to as SI windows) using dynamic scheduling (=transmitted dynamically. Each SI message is associated with a SI - window and the SI - windows of different SI messages do not overlap (=SI validity duration).
wherein the circuitry is configured to transmit the paging message to the user equipment in a Radio Resource Control (R.R.C) Inactive state, and ([0265]- The UE 502 in RRC_IDLE or RRC_INACTIVE (aka " new NR state”) should be able to request the other SI without requiring a state transition)
Adjakple does not teach,
Jeong teaches new system information; wherein the new system information pertains to a new service delivered by the infrastructure equipment ([0071], acquisition of system information from the new serving cell (=new SI), based on the embodiment in [0070] where the master UE 502a and/or the eNB 504 described).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adjakple wherein the new system information pertains to a new service delivered by the infrastructure equipment as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].

Regarding claim 3, Adjakple teaches, the infrastructure equipment of claim 1, wherein the circuitry is configured to broadcast the paging message to the user equipment in an RRC idle state. ([0030]- A UE in RRC_IDLE monitors a Paging channel to detect incoming calls and changes to the system information).

Regarding claim 4, Adjakple teaches the infrastructure equipment of claim 1, wherein the circuitry is configured to broadcast the paging message to the user equipment in an RRC connected state. [(0042] The Paging message is used to inform UEs in RRC_IDLE and UEs in RRC_CONNECTED about a system information change).

Regarding claim 5, Adjakple teaches, the infrastructure equipment of claim 1, wherein the information comprises service indication information. (In specification “service indication” in [page-6, para 5] refers to identifier to known SIB structure. [0294]- The UE 502 checks the value of the sib - Common Info IE for a given SIB to determine if it is a common SIB or a cell - specific SIB (=service indication). The UE 502 then uses the System Information Acquisition procedure defined in section 5.2.3 of 3GPP TS 36.331 to acquire SI messages to which a cell - specific SIB is mapped)

Regarding claim 6, Adjakple teaches, the infrastructure equipment of claim 1, wherein the information comprises SIB structure information. ([ 0292] The SI broadcast by a cell may include an IE that is used to indicate to which cluster the cell belongs; e.g. a cluster - Identity IE. Alternatively, the cluster identity could be indicated implicitly using an existing IE such as the cell-identity signaled in SIB1. [0293]- shows SIB1 structure.)

Regarding claim 9, Adjakple teaches, the infrastructure equipment of claim 1, wherein the information comprises a target list information. ([0324]- LW - Connection Request Message showing UE-Identity in IE).

Regarding claim 11, Adjakple does not teach, the infrastructure equipment of claim 1, wherein the circuitry is configured to transmit the new system information in the form of a SIB
Jeong teaches, the infrastructure equipment of claim 1, wherein the circuitry is configured to transmit the new system information in the form of a SIB ([0072]- The target cell system information may include, for example, system information block (SIB) 18/19 and SIB 1/2 information. In some embodiments, the low power UE may not itself perform one or more of the cell selection or handover-related procedures. In these embodiments, the master UE may obtain the information for the cell selection or handover and provide this information directly to the low power UE)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adjakple The infrastructure equipment of claim 1,wherein the circuitry is configured to transmit the new system information in the form of a SIB as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].


Regarding claim 12, Adjakple does not teach, the infrastructure equipment of claim 11, wherein each of the SIBs includes the new system information related to the new service.
Jeong teaches, The infrastructure equipment of claim 11, wherein each of the SIBs includes the new system information related to the new service.([0072]- The target cell system information may include, for example, system information block (SIB) 18/19 and SIB 1/2 information and master information block information, such as bandwidth information, Time Division Duplexing (TDD) configuration information, power control-related information, PLMN information, global cell ID information, system frame number (SFN), configurations for D2D discover}' and communication, etc., which is used in order to perform D2D discovery/communication in the target cell. )
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adjakple The infrastructure equipment of claim 11, wherein each of the SIBs includes the new system information related to the new service as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].

Regarding claim 13, Adjakple teaches,  An electronic device comprising: circuitry configured to receive a paging message from an infrastructure equipment, the paging message comprising information provided to notify the electronic device that the infrastructure equipment will send  system information to the user equipment, (Fig 5 shows E-UTRAN-504 and UE-502 exchanging MIB and SIBs.[0041]- [0042]-The Paging message is used to inform UE (=transmit from E-UTRAN 504) in RRC_IDLE and UEs in RRC_CONNECTED about a system information change. If the UE receives a Paging message including the systemInfoModification (=notify the UE that E-UTRAN will send system information), it knows that the system information will change at the next modification period boundary)
the information comprising system information validity duration information and system information broadcast timing information, and ([0037] The SI messages are transmitted within periodically occurring time domain windows using dynamic scheduling. Each SI message is associated with a SI – window (=SI validity) and the SI - windows of different SI messages do not overlap); [0040]- For example, the concept of a modification period is used. The modification period boundaries are defined by system frame number (SFN) values for which SFN mod m =0, where m is the number of radio frames comprising the modification period (=broadcast timing)
record the system information validity duration information, [0037]- The SI messages are transmitted within periodically occurring time domain windows (referred to as SI windows) using dynamic scheduling (=transmitted dynamically. Each SI message is associated with a SI - window and the SI - windows of different SI messages do not overlap (=SI validity duration).
wherein the system information is received by the electronic device, dynamically or temporarily, after receipt of the paging message, corresponding to the system information validity duration information, and the system information broadcast timing information in the paging message, and([0031] ,[0032]-The System Information (SI) is the information broadcast by the Evolved Universal Terrestrial Radio Access Network (E - UTRAN) (=broadcast SI to UE) that needs to be acquired by the User Equipment (UE) to be able to access and operate within the network.[0032]- . There may be multiple SI messages transmitted with the same periodicity. [0037]- The SI messages are transmitted within periodically occurring time domain windows (referred to as SI windows) using dynamic scheduling (=transmitted dynamically. Each SI message is associated with a SI - window and the SI - windows of different SI messages do not overlap (=SI validity duration).
Adjakple does not teach, new system information; wherein the new system information pertains to a new service deliverable to the electronic device by the infrastructure equipment.
Jeong teaches new system information; wherein the new system information pertains to a new service deliverable to the electronic device by the infrastructure equipment ([0071], acquisition of system information from the new serving cell (=new SI), based on the embodiment in [0070] where the master UE 502a and/or the eNB 504 described).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adjakple wherein the new system information pertains to a new service deliverable to the electronic device by the infrastructure equipment as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].

Regarding claim 16, Adjakple does not teach, the electronic device of claim 13, wherein the circuitry is configured to receive the new system information in the form of an umbrella SIB.
 Jeong teaches, the electronic device of claim 13, wherein the circuitry is configured to receive the new system information in the form of an umbrella SIB. ([0072]- The target cell system information may include, for example, system information block (SIB) 18/19 and SIB 1/2 information. In some embodiments, the low power UE may not itself perform one or more of the cell selection or handover-related procedures. In these embodiments, the master UE may obtain the information for the cell selection or handover and provide this information directly to the low power UE).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adjakple The electronic device of claim 13, wherein the circuitry is configured to receive the new system information in the form of an umbrella SIB as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].


Regarding claim 18, Adjakple teaches, A method comprising: 
transmitting a paging message from an infrastructure equipment to a user equipment, the paging message comprising information provided to notify the user equipment that the infrastructure equipment will send system information to the user equipment, the information comprising system information validity duration information and system information broadcast timing information, ([0037] The SI messages are transmitted within periodically occurring time domain windows using dynamic scheduling. Each SI message is associated with a SI – window (=SI validity) and the SI - windows of different SI messages do not overlap); [0040]- For example, the concept of a modification period is used. The modification period boundaries are defined by system frame number (SFN) values for which SFN mod m =0, where m is the number of radio frames comprising the modification period (=broadcast timing)
wherein the  system information corresponding to the information in the paging message is broadcast from the infrastructure equipment to the user equipment, after receipt of the paging message by the user equipment, dynamically or temporarily, according to the system information validity duration information, and the system information broadcast timing information contained in the paging message, and([0031] ,[0032]-The System Information (SI) is the information broadcast by the Evolved Universal Terrestrial Radio Access Network (E - UTRAN) (=broadcast SI to UE) that needs to be acquired by the User Equipment (UE) to be able to access and operate within the network.[0032]- . There may be multiple SI messages transmitted with the same periodicity. [0037]- The SI messages are transmitted within periodically occurring time domain windows (referred to as SI windows) using dynamic scheduling (=transmitted dynamically. Each SI message is associated with a SI - window and the SI - windows of different SI messages do not overlap (=SI validity duration).
Adjakple does not teach, new system information; wherein the new system information pertains to a new service provided by the infrastructure equipment to the user equipment
Jeong teaches new system information; wherein the new system information pertains to a new service provided by the infrastructure equipment to the user equipment
 ([0071], acquisition of system information from the new serving cell (=new SI), based on the embodiment in [0070] where the master UE 502a and/or the eNB 504 described).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Adjakple new system information; wherein the new system information pertains to a new service provided by the infrastructure equipment to the user equipment as taught by Jeong to add a new service to D2D devices by powering down and thus reduce power consumption and restarting a new communication service as taught by Jeong in [0003].

Claims 17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al. (US 2019/0394753 A1) (Support in Provisional 16/505,772)  in view of Jeong et al. (WO2017099828A1) (hereinafter, "Jeong")  in further view of DAMNJANOVIC et al.  (US 2018 / 0336789 A1).

Regarding claim 17, Adjakple in view of Jeong does not teach, the electronic device of claim 13, wherein the electronic device is an unmanned aerial vehicle.
Damnjanovic teaches electronic device of claim 13, wherein the electronic device is an unmanned aerial vehicle. ([ 0021] According to various aspects, FIG. 1 illustrates an exemplary wireless communications system 100 in which a drone user equipment (UE) may operate devices such as UAVs)
It would have been obvious to a person having an ordinary skill in the art before the effective date of the claimed invention to modify the system of Adjakple in view of Jeong to use electronic device of claim 13, wherein the electronic device is an unmanned aerial vehicle as taught by Damnjanovic, to use system information in communication with drones to accurately determine the relationship between the drone and the no-fly zone through system information conveyed via paging for better management.

Regarding claim 19, Adjakple in view of Jeong does not teach, the infrastructure equipment of claim 1, wherein the user equipment is part of an unmanned aerial vehicle, and wherein infrastructure equipment and the user equipment of the unmanned aerial vehicle communicate via aerial cell coverage and via terrestrial cell coverage.
Damnjanovic teaches, the infrastructure equipment of claim 1, wherein the user equipment is part of an unmanned aerial vehicle, and wherein infrastructure equipment and the user equipment of the unmanned aerial vehicle communicate via aerial cell coverage and via terrestrial cell coverage ([0021]-According to various aspects, FIG. 1 illustrates an exemplary wireless communications system 100 in which a drone user equipment (UE) may operate. For example, in various embodiments, the wireless communications system 100 may be configured as a wireless wide area network (WWAN), such as a cellular network, that can utilize mobile telecommunication cellular network technology to enable wireless mobile devices, such as UAVs (=unmanned aerial vehicle) (=device 110 of Fig1).
[0023] The wireless air interfaces associated with each base station 120, and therefore the antenna arrays 122a, 122b, 122c associated with each base station 120, may operate according to one or more of several radio access technologies (RATs) depending on the network. A CDMA network may implement a RAT such as Universal Terrestrial Radio Access (UTRA)) (=terrestrial cell coverage).
It would have been obvious to a person having an ordinary skill in the art before the effective date of the claimed invention to modify the system of Adjakple in view of Jeong to use The infrastructure equipment of claim 1, wherein the user equipment is part of an unmanned aerial vehicle, and wherein infrastructure equipment and the user equipment of the unmanned aerial vehicle communicate via aerial cell coverage and via terrestrial cell coverages taught by Damnjanovic, to use system information in communication with drones  to accurately determine the relationship between the drone and the no-fly zone through system information conveyed via paging for better management.

Regarding claim 20, Adjakple in view of Jeong does not teach, the infrastructure equipment of claim 19, wherein the aerial coverage is dynamically changeable in size based on height of the unmanned aerial vehicle.
Damnjanovic teaches, the infrastructure equipment of claim 19, wherein the aerial coverage is dynamically changeable in size based on height of the unmanned aerial vehicle ([0039]- For example , in various embodiments , the drone UE may indicate the switch to a ground UE or other suitable non - drone UE upon landing , upon crossing below a particular height threshold ( eg., the same or a different height threshold than used as the trigger to report the drone UE indicator ).
It would have been obvious to a person having an ordinary skill in the art before the effective date of the claimed invention to modify the system of Adjakple in view of Jeong to use the infrastructure equipment of claim 19, wherein the aerial coverage is dynamically changeable in size based on height of the unmanned aerial vehicle as taught by Damnjanovic, to use system information in communication with drones  to accurately determine the relationship between the drone and the no-fly zone through system information conveyed via paging for better management.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478     


/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478